Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  162349                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  In re SMIELEWSKI, Minors.                                         SC: 162349                                        Justices
                                                                    COA: 353405
                                                                    Sanilac CC Family Division:
                                                                      18-036243-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the November 12, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2021
           p0119
                                                                               Clerk